DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021 was considered by the examiner.
Drawings
The drawings filed on 2/18/2021 are acceptable for examination by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The claim are allowable over the prior art of record because the prior art does not teach regarding the independent claim 1, an image forming apparatus comprising: a plurality of image forming units, and a developing device configured the control unit detects whether there is an anomaly in each of the image forming units, based on at least one of white background portion current I1 being a DC component of developing current flowing through a non-exposed portion of the image carrier detected by the current detection unit during image formation, and image portion current I2 being a DC component of developing current flowing through an exposed portion of the image carrier, and when an anomaly is detected in any of the image forming units, the control unit inhibits use of the image forming unit, and resets the development conditions to evenly divide the image density among the usable image forming units.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshizuka et al. (US 2006/0002729) teaches an image forming device that houses plural same color toner for selective use by the control unit.  Shimizu et al. (US 2021/0149321) teaches an image forming device that calculates and manages toner charge.  Toyota et al (US 2021/0173330) teaches using current detection of background region to reduce image defects.  Other art recited to teach other aspects of the claimed invention.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG